Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims:

2.	Claims 1-20 are pending in this Office Action.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 03/01/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
4.	Applicant’s arguments with respect to claims 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 6, 8-9, 11, 15, and 19-20 are rejected under 35 USC 103 as being obvious over US 2016/0323217 issued to Subramani et al. (Subramani) in view of US 8,812,292 issued to Ceusters et al. (Ceusters) and further in view of US 8,972,240 issued to Brockett et al. (Brockett).
As per claim 1, Subramani teaches a computer-implemented method for suggesting a completion to text entered by a user (Subramani: ¶ 0005 – the application can make several suggestions to the user), the method comprising: receiving text of a partial message entered by the user, wherein the text comprises a sequence of one or more input words (Subramani: ¶ 0004 – teaches the system can receive some text as it is being input into an application at a device by a user. For example, the user, who has a user account with an online synchronized content management system, may use her client device such as a smartphone to run an application and start typing on the mobile app; ¶ 0049 – also teaches System can receive text input into an application at a device. The device may be a client device associated with an online synchronized content management system wherein system can then identify, within the text input, a predefined text string followed by at least a portion of an identifier associated with a content item stored in an online synchronized content management system. The predefined text 
string may an escape sequence consisting of one or more characters arranged in a predefined order); 
Subramani however does not explicitly teach identifying a first plurality of words that may each follow the input words by processing the input words with a neural network language model, wherein the first plurality of words comprises a first word; adding the first plurality of words to a search graph; identifying a second plurality of words that may each follow the first word by processing the input words and the first word with the neural network language model, wherein the second plurality of words comprises a second word; adding the second plurality of words to the search graph after the first word; 
Ceusters however explicitly teaches identifying a first plurality of words that may each follow the input words by processing the input words with a neural network language model, wherein the first plurality of words comprises a first word (Ceusters: Col. 24, Claim 1, ll. (57-67) – identifying, by the computing device, words and multiword terms in said free text document, matching, by the computing device, said words and multiword terms to a first plurality of concepts, said first plurality of concepts being contained in a formal ontology, wherein the words and multi-word terms are matched to the first plurality of concepts by first matching the words and multi-word terms to a lexicon of terms, the lexicon of terms containing terms in a plurality of languages, the terms in a plurality of languages being linked to the concepts in the formal ontology); adding the first plurality of words to a search graph (Ceusters: Col. 25, Claim 1, ll. (1-2) – adding, by the computing device, said first plurality of concepts to a conceptual graph); identifying a second plurality of words that may each follow the first word by processing the input words and the first word with the neural network language model, wherein the second plurality of words comprises a second word (Ceusters: Col. 25, Claim 1, ll. (3-6) – identifying, by the computing device, a second plurality of concepts, said second plurality of concepts being related to said first plurality of concepts, said second plurality of concepts being contained in said formal ontology); adding the second plurality of words to the search graph after the first word (Ceusters: Col. 25, Claim 1, ll. (7-16) – adding, by the computing device, said second plurality of concepts to said conceptual graph and also finding, by a spreading activation algorithm executed by the computing device, a list of relevant concepts associated with said first and second plurality of concepts using links in the formal ontology, said list of relevant concepts representing a meaning contained in said free text document, and adding, by the computing device, said list of relevant concepts to an index for said free text document);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Subramani in view of Ceusters to teach identifying a first plurality of words that may each follow the input words by processing the input words with a neural network language model, wherein the first plurality of words comprises a first word; adding the first plurality of words to a search graph; identifying a second plurality of words that may each follow the first word by processing the input words and the first word with the neural network language model, wherein the second plurality of words comprises a second word; adding the second plurality of words to the search graph after the first word. One would be motivated to do so as the computing device can identify first and second words and multiword terms in the free text document in formal ontology and add the first and second plurality of concepts to a conceptual graph (Ceusters: Col. 24, Claim 1, ll. (57-67) to Col. 25, Claim 1, ll. (1-16)).
The modified teaching of Subramani however does not teach selecting a first path through the search graph using a path score for the first path, wherein the first path comprises the first word and the second word; generating a suggested completion to the input words using words of the first path, wherein the suggested completion comprises the first word and the second word; and presenting the suggested completion to the user.
Brockett however explicitly teaches selecting a first path through the search graph using a path score for the first path, wherein the first path comprises the first word and the second word; generating a suggested completion to the input words using words of the first path, wherein the suggested completion comprises the first word and the second word; and presenting the suggested completion to the user (Brockett: Col. 2, ll. (23-29) – teaches the "contextual semantic similarity generation module" may comprise one or more thesauri or like databases of semantically similar words and phrases, either machine learned or curated, used in conjunction with a language model or one of any number of models designed to select or rank the output text segments; Col. 3, ll. (31-36) – also teaches there are generally a large number of potential "paths" from the beginning of the lattice to the end of the lattice, with each such "path" representing a different text segment that may or may not correspond to one of the alternative suggested text segments that are optionally presented as a list to the user).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of Subramani in view of Brockett to teach selecting a first path through the search graph using a path score for the first path, wherein the first path comprises the first word and the second word; generating a suggested completion to the input words using words of the first path, wherein the suggested completion comprises the first word and the second word; and presenting the suggested completion to the user. One would be motivated to do so as the "contextual semantic similarity generation module" may comprise one or more thesauri or like databases of semantically similar words and phrases, either machine learned or curated, used in conjunction with a language model or one of any number of models designed to select or rank the output text segments. Also, there are generally a large number of potential "paths" from the beginning of the lattice to the end of the lattice, with each such "path" representing a different text segment that may or may not correspond to one of the alternative suggested text segments that are optionally presented as a list to the user (Brockett: Col. 2, ll. (23-29), Col. 3, ll. (31-36), Col. 6, ll. (29-35), Fig. 3, Fig. 4).

As per claim 6, the modified teaching of Subramani in view of Brockett teaches the computer-implemented method of claim 1, comprising: receiving a selection of the suggested completion from the user; and sending a message to a second user, wherein the message includes the suggested completion (Brockett: Col. 13, ll. (47-53) – the post-processing module passes the user selected path and/or alternative text segment to the database of user selections (see FIG. 1) that stores the user selection along with other data relating to the generated lattice, for example, an original input text segment and the suggestions made by the contextual semantic similarity generation module).

As per claim 8, the claim resembles claim 1 and is rejected under the same rationale wherein Subramani teaches at least one server computer comprising at least one processor and at least one memory (Subramani: ¶ 0081 – computing system includes processing unit and system memory).

As per claim 9, the modified teaching of Subramani in view of Brockett teaches the system of claim 8, wherein the at least one server computer is configured to: select a second path through the search graph using a path score for the second path; generate a second suggested completion to the input words using words of the second path; and present the second suggested completion to the user (Brockett: Fig. 4 – teaches the second path through the graph and select the appropriate word for completion).

As per claim 11, the modified teaching of Subramani in view of Brockett teaches the system of claim 8, wherein the at least one server computer is configured to: receive a selection of the suggested completion from the user; and send a message to a second user, wherein the message includes the suggested completion (Brockett: Col. 13, ll. (47-53) – the post-processing module passes the user selected path and/or alternative text segment to the database of user selections (see FIG. 1) that stores the user selection along with other data relating to the generated lattice, for example, an original input text segment and the suggestions made by the contextual semantic similarity generation module).

As per claim 15, the claim resembles claim 1 and is rejected under the same rationale wherein Subramani teaches one or more non-transitory computer-readable media comprising computer executable instructions that, when executed, cause at least one processor to perform actions (Subramani: claim 19 – a non-transitory computer-readable storage device storing instructions which, when executed by a processor, cause the processor to perform operations).
As per claim 19, the modified teaching of Subramani in view of Brockett teaches the one or more non-transitory computer-readable media of claim 15, wherein the actions comprise: selecting a second path through the search graph using a path score for the second path; generating a second suggested completion to the input words using words of the second path; and presenting the second suggested completion to the user (Brockett: Fig. 4 – teaches the second path through the graph and select the appropriate word for completion).

As per claim 20, the modified teaching of Subramani in view of Brockett teaches the one or more non-transitory computer-readable media of claim 15, wherein actions comprise: receiving a selection of the suggested completion from the user; and sending a message to a second user, wherein the message includes the suggested completion (Brockett: Col. 13, ll. (47-53) – the post-processing module passes the user selected path and/or alternative text segment to the database of user selections (see FIG. 1) that stores the user selection along with other data relating to the generated lattice, for example, an original input text segment and the suggestions made by the contextual semantic similarity generation module).

6.	Claims 2, 7, 14, and 16 are rejected under 35 USC 103 as being obvious over US 2016/0323217 issued to Subramani et al. (Subramani) in view of US 8,812,292 issued to Ceusters et al. (Ceusters) further in view of US 8,972,240 issued to Brockett et al. (Brockett) and further in view of US 2015/0142704 issued to London.
As per claim 2, the modified teaching of Subramani in view of Brockett teaches the computer-implemented method of claim 1 however does not explicitly teach wherein identifying the first plurality of words comprises processing a previous message between the user and a second user.
London however explicitly teaches identifying the first plurality of words comprises processing a previous message between the user and a second user (London: ¶ 0320 – an adaptive virtual intelligent agent (AVIA) application may perform customer support, relationship management, and (front and back) administrative office functions such as answering the phone, making appointments, sending emails, etc. based on an ordinary telephone interface, similar to the functions performed by a human administrative assistant or customer support agent. Interaction with AVIA is personalized for each user based on capabilities such as automatic recognition of the user's spoken language, and stored information about previous interactions with the user).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of Subramani in view of London to teach identifying the first plurality of words comprises processing a previous message between the user and a second user. One would be motivated to do so as the interaction with AVIA (customer support, relationship management) is personalized for each user based on capabilities such as automatic recognition of the user's spoken language, and stored information about previous interactions with the user (London: ¶ 0320).

As per claim 7, the modified teaching of Subramani in view of Brockett teaches the computer-implemented method of claim 1 however does not explicitly teach wherein the user is a customer service representative of a company.
London however explicitly teaches wherein the user is a customer service representative of a company (London: ¶ 0320 – an adaptive virtual intelligent agent (AVIA) application may perform customer support, relationship management).

As per claim 14, the modified teaching of Subramani in view of Brockett teaches the system of claim 8 however does not explicitly teach wherein the at least one server computer is configured to identify the first plurality of words by processing a previous message between the user and a second user.
London however explicitly teaches wherein the at least one server computer is configured to identify the first plurality of words by processing a previous message between the user and a second user (London: ¶ 0320 – an adaptive virtual intelligent agent (AVIA) application may perform customer support, relationship management, and (front and back) administrative office functions such as answering the phone, making appointments, sending emails, etc. based on an ordinary telephone interface, similar to the functions performed by a human administrative assistant or customer support agent. Interaction with AVIA is personalized for each user based on capabilities such as automatic recognition of the user's spoken language, and stored information about previous interactions with the user).

As per claim 16, the modified teaching of Subramani in view of Brockett teaches the one or more non-transitory computer-readable media of claim 15 however does not explicitly teach wherein identifying the first plurality of words comprises processing a previous message between the user and a second user.
London however explicitly teaches wherein identifying the first plurality of words comprises processing a previous message between the user and a second user (London: ¶ 0320 – an adaptive virtual intelligent agent (AVIA) application may perform customer support, relationship management, and (front and back) administrative office functions such as answering the phone, making appointments, sending emails, etc. based on an ordinary telephone interface, similar to the functions performed by a human administrative assistant or customer support agent. Interaction with AVIA is personalized for each user based on capabilities such as automatic recognition of the user's spoken language, and stored information about previous interactions with the user).

7.	Claims 3-5, 10, 12-13, and 17-18 are rejected under 35 USC 103 as being obvious over US 2016/0323217 issued to Subramani et al. (Subramani) in view of US 8,812,292 issued to Ceusters et al. (Ceusters) further in view of US 8,972,240 issued to Brockett et al. (Brockett) and further in view of US 2017/0177712 issued to Kopru et al. (Kopru).
As per claim 3, the modified teaching of Subramani in view of Brockett in view of London teaches the computer-implemented method of claim 2 however does not explicitly teach wherein processing the previous message between the user and the second user comprises computing a topic vector using text of the previous message, wherein each element of the topic vector comprises a score corresponding to a topic of a plurality of topics.
Kopru however explicitly teaches wherein processing the previous message between the user and the second user comprises computing a topic vector using text of the previous message, wherein each element of the topic vector comprises a score corresponding to a topic of a plurality of topics (Kopru: ¶ 0020 – when a search query is received, it is converted into a semantic meaning vector and compared against the database of item records associated semantic meaning vectors. The network-based commerce system then scores or otherwise ranks each semantic meaning vector associated with an item record (topic) based on the degree to which it matches the semantic meaning vector for the search query).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of Subramani in view of London and further in view of Kopru to teach processing the previous message between the user and the second user comprises computing a topic vector using text of the previous message, wherein each element of the topic vector comprises a score corresponding to a topic of a plurality of topics. One would be motivated to do so as when a search query is received, it is converted into a semantic meaning vector and compared against the database of item records associated semantic meaning vectors. The network-based commerce system then scores or otherwise ranks each semantic meaning vector associated with an item record (topic) based on the degree to which it matches the semantic meaning vector for the search query (Kopru: ¶ 0020).

As per claim 4, the modified teaching of Subramani in view of Brockett teaches the computer-implemented method of claim 1 however does not teach wherein identifying the first plurality of words comprises computing language model scores and selecting the first plurality of words using the language model scores.
Kopru however explicitly teaches identifying the first plurality of words comprises computing language model scores and selecting the first plurality of words using the language model scores (Kopru: ¶ 0038 – the model is able to convert item records and search queries of different languages into a common semantic meaning vector).

As per claim 5, the modified teaching of Subramani in view of Brockett teaches the computer-implemented method of claim 1 however does not explicitly teach wherein the neural network language model is selected from a plurality of neural network language models.
Kopru however explicitly teaches wherein the neural network language model is selected from a plurality of neural network language models (Kopru: ¶ 0075 – the model itself is constructed using computer learning techniques such as decision tree learning, artificial neural networks).
As per claim 10, the modified teaching of Subramani in view of Brockett teaches the system of claim 8 however does not explicitly teach wherein the neural network language model comprises a recurrent neural network.
Kopru however explicitly teaches wherein the neural network language model comprises a recurrent neural network (Kopru: ¶ 0088 – model is trained by determining semantic correlations using a neural network. In this example, the neural network takes inputs (e.g., various data about the search query or item record including the text, time sent, location source, and so on)).

As per claim 12, the modified teaching of Subramani in view of Brockett teaches the system of claim 8 however does not explicitly teach wherein the neural network language model is selected from a plurality of neural network language models.
Kopru however explicitly teaches wherein the neural network language model is selected from a plurality of neural network language models (Kopru: ¶ 0075 – the model itself is constructed using computer learning techniques such as decision tree learning, artificial neural networks).

As per claim 13, the modified teaching of Subramani in view of Brockett teaches the system of claim 8 however does not explicitly teach wherein the neural network language model is generated for the user and adapted to a communication style of the user.
Kopru however explicitly teaches wherein the neural network language model is generated for the user and adapted to a communication style of the user (Kopru: ¶ 0089 – the model is trained using existing data (e.g., search queries matched to successful purchases) and the neural network learning algorithm adaptively adjusts the weights to product semantic meaning vectors for queries and item records that match existing records).

As per claim 17, the modified teaching of Subramani in view of Brockett teaches the one or more non-transitory computer-readable media of claim 15 however does not explicitly teach wherein identifying the first plurality of words comprises computing language model scores and selecting the first plurality of words using the language model scores.
Kopru however explicitly teaches wherein identifying the first plurality of words comprises computing language model scores and selecting the first plurality of words using the language model scores (Kopru: ¶ 0038 – the model is able to convert item records and search queries of different languages into a common semantic meaning vector).

As per claim 18, the modified teaching of Subramani in view of Brockett teaches the one or more non-transitory computer-readable media of claim 15 however does not explicitly teach wherein the neural network language model comprises a recurrent neural network.
Kopru however explicitly teaches wherein the neural network language model comprises a recurrent neural network (Kopru: ¶ 0088 – model is trained by determining semantic correlations using a neural network. In this example, the neural network takes inputs (e.g., various data about the search query or item record including the text, time sent, location source, and so on)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM AZIZUR RAHMAN whose telephone number is (571) 270-7360.  The examiner can normally be reached on M, F - Telework; T-Th - On Campus;
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SM A RAHMAN/Primary Examiner, Art Unit 2458